277 F.2d 93
Ralph L. SIMS, Appellantv.UNITED STATES of America, Appellee.
No. 15471.
United States Court of Appeals District of Columbia Circuit.
Argued March 30, 1960.
Decided April 14, 1960.

Mr. Nicholas J. Chase, Washington, D. C., with whom Mr. A. Kenneth Pye, Washington, D. C., was on the brief, for appellant.
Mr. John Jude O'Donnell, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before PRETTYMAN, Chief Judge, and DANAHER and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of housebreaking and robbery on the testimony of two eye-witnesses, one of them the robbery victim. They said appellant was armed with a pistol. These witnesses had some acquaintance with appellant and their identification of him as the assailant was unequivocal. Six witnesses, relatives or friends of appellant, purported to corroborate appellant's claimed alibi that he was somewhere else when the crime was committed.


2
It is contended that reversible error occurred when one witness testified: "When I opened the door Terrorizer came in. I didn't know him as Ralph Sims. All I know is Terrorizer." No objection was made to this characterization of appellant and at no time was there a motion to strike or a motion for a mistrial.


3
The sharply conflicting evidence as to appellant's participation in the crimes charged was submitted to the jury under instructions to which no objection was made or is now made.


4
We have also considered other contentions urged by the appellant. We find no error.


5
Affirmed.